581 F.2d 88
UNITED STATES of America, Plaintiff-Appellee,v.Santiago Mario MENDOZA, Defendant-Appellant.
No. 77-1464.
United States Court of Appeals,Fifth Circuit.
April 6, 1978.

Appeal from the United States District Court for the Southern District of Texas.
Before JOHN R. BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.
PER CURIAM:


1
The Judgment of the district court is reversed and the case remanded with instructions that the district court consider appellant's Rule 35 sentence reduction motion.  The opinion of the en banc court will follow.


2
REVERSED and REMANDED.